Per Curiam.

The principal objection relied upon in this casé is, that no action will lie upon the order in question. The objection is untenable. That order is an adjudication of a court of magistrates of competent authority, and conclusive upon the defendant, unless appealed from to the general sessions. Whether such appeal had been made, or can now be made, were questions not properly before the court. It was enough for the justice that such order was in full force, and not reversed or modified by the sessions. It was equivalent to a judgment that the defendant should pay the weekly sum of 75 cents. The order was prima facie evidence of the demand ; and it rested with the defendant to show himself exonerated from the payment, in order to avoid ihe recovery against him. This seems to be the light in which such orders were held by this court, in the case of Sweet v. The Overseers of Clinton. (3 Johns. Rep. 26.) The judgment must, therefore, be affirmed.
Judgment affirmed.